Order entered March 26, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01327-CV

                           JOSEPH COBB, Appellant

                                        V.

              RONALD HANSEN AND LISA HANSEN, Appellees

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-16-06461

                                     ORDER
      Before the Court is appellant’s March 23, 2020 unopposed motion for leave to

file his amended opening brief.    We GRANT appellant’s motion and ORDER

appellant’s amended opening brief received March 23, 2020 filed as of the date of

this order.

      Additionally before the Court is appellees’ March 23, 2020 unopposed motion

for extension of time to file their responsive brief. We GRANT appellees’ motion

and ORDER their responsive brief to be filed no later than May 1, 2020.


                                             /s/   BILL WHITEHILL
                                                   JUSTICE